SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Public-Held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 NOTICE TO THE MARKET TIM PARTICIPAÇÕES S.A. (“Company”) (BM&FBOVESPA: TIMP3; NYSE: TSU), in response to a formal CVM inquiry CVM/SEP/GEA-2/Nº340/2014, informs its Shareholders and the Market in general that the Company has inquired its Directors and indirect controlling shareholder, Telecom Italia S.p.A (TI), about the content of the news published on the newspaper “O Estado de São Paulo” under the title ” (Carlos Slim’s América Móvil should invest R$ 10 billion in Brazil in 2015). Considering this inquiry, the company was informed that both (directors and TI) (i) do not have any knowledge and are not taking part in any discussion aimed at the possibility of selling the Company; and (ii) also they are unaware of the possible content of discussions between BTG and Oi’s Shareholders about consolidation alternatives. Such information is consistent with communication previously disclosed by the Company in a Material Fact on August 27, 2014 and in a Notice to the Market on October 8, 2014.
